Exhibit 10.22

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and Michael T. Mason (“Executive”) is effective as of 21 January,
2011 and remains in effect through the Term of this Agreement (as hereinafter
defined). The Company and the Executive are in some places herein referred to
individually as a Party and collectively as the Parties.

WHEREAS:

 

  A. The Company is a publicly-listed mining company incorporated in Delaware
and headquartered in Colorado, whose shares are publicly traded on the Toronto
Stock Exchange (TSX) and the Over the Counter Bulletin Board (OTCBB);

 

  B. The Company through various subsidiary entities is involved in all aspects
of the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd., a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon to develop a
cobalt-nickel-manganese mining project (“Project”) in the Republic of Cameroon;

 

  C. In addition, the Company, through its wholly-owned subsidiaries Geovic
Energy Corp. and Geovic Mineral Sands Corp., engages in exploration and
development activities in the United States, New Caledonia and elsewhere;

 

  D. The Company has no full time employees, as all its officers are employees
of Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business; and

 

  E. The Company desires to employ the Executive as the Chief Executive Officer
of the Company and of Geovic Ltd. and as a full-time employee of Geovic Ltd. and
Executive desires to be employed in such capacities, all pursuant to the terms
and conditions set forth in this Agreement;

NOW THEREFORE, IT IS HEREBY AGREED as follows:

 

1. Appointment, Duties and Term of Employment.

 

  1.1 Job Description. Geovic, Ltd., the Company’s 100%-owned operating
subsidiary, agrees to employ the Executive as Chief Executive Officer (CEO) of
Geovic, Ltd. Executive is expected to perform his duties and provide the
services (“Services”) to the Company and Geovic Ltd. as more specifically
outlined in Schedule I.

 

Page 1 of 13



--------------------------------------------------------------------------------

  1.2 Appointment as Officer. Upon approval of this Agreement by the Board of
Directors of the Company (“Board”), the Executive shall be appointed as Chief
Executive Officer (CEO) of the Company and Geovic Ltd. and shall become an
employee of Geovic Ltd. In addition, Executive shall perform all such other
duties for the Company and its subsidiaries and affiliates as may from time to
time be authorized or directed by the Board, or the Executive Committee of the
Board.

 

  1.3 Term. The Executive shall be engaged by the Company in all such capacities
for an employment term (“Term”) beginning 21 January 2011 and ending 21 January
2012, and continued thereafter for annual periods subject to 60 days written
notice of termination by either party, and subject to all the covenants and
conditions hereinafter set forth.

 

  1.4 The Executive shall report primarily to the Board and Executive Committee
of the Board and to the Chairman of the Board on certain special matters. The
Executive shall keep the Executive Committee and the Board well informed
regarding the Company’s development and operating activities and other Company
matters and shall promptly respond to any reasonable requests by the Executive
Committee and the Board in this regard.

 

  1.5 The Executive shall not be engaged in other activity which would prevent
the performance of the obligations hereunder. Any other activities shall be
performed by Executive only in a manner and time which assures that Executive is
able to timely and fully perform all duties and obligations to the Company under
this Agreement.

 

  1.6 The Executive shall not conduct any unethical or illegal activities on
behalf of the Company and agrees to comply with the Company’s Code of Business
Conduct and Ethics.

 

  1.7 The Executive shall be an officer of the Company and an employee of Geovic
Ltd. with the authority, autonomy and responsibility customary for a Chief
Executive Officer. The Executive may perform as an Outside Director on the
Boards or member of the advisory boards of up to three other companies. Such
activities shall conform to Company’s priorities during the Term of this
Agreement. The Executive also agrees to serve, if requested by the Board as an
officer and/or director of any subsidiary or affiliate of the Company.

 

2. Consideration and expenses.

 

  2.1

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
any subsidiary or affiliate thereof and as a full-time employee of Geovic Ltd.,
the Company shall pay the Executive according to the attached Schedule II
payable monthly in arrears on the last working day of

 

Page 2 of 13



--------------------------------------------------------------------------------

 

each month or more frequently in accordance with the Company’s pay practices.
All payments of consideration and expenses shall be made by direct deposit to an
account in the name of Executive at a financial institution selected by
Executive and located in the United States. All currency herein is expressed in
US dollars.

 

  2.2 The Company or Geovic Ltd. shall pay or reimburse to the Executive for:

 

  2.2.1 All costs reasonably and properly expended by his on behalf of the
Company for performance of Services, if proper documentation of such expenses is
received by the Company in accordance with the Company’s normal expense
reimbursement procedures;

 

  2.2.2 During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs;

 

  2.2.3 During the Term of this Agreement, Executive shall be entitled to
participate in the Company’s Employee Stock Option and Stock Awards Plans and
the Company’s Annual bonus program for Executives, subject to recommendations of
the Compensation Committee and approval by the Company’s Board;

 

  2.2.4 The Executive shall be entitled to reimbursement of the Executive’s
medical insurance expense in an amount not to exceed $1000 per month;

 

  2.2.5 Expense reimbursement for Executive’s personal vehicle use shall be at a
rate of the prevailing IRS mileage rate, but shall exclude the mileage
associated with business commuting;

 

  2.2.6 Executive shall be reimbursed for costs reasonably and properly expended
by him when representing the Company at relevant Meetings provided that proper
documentation of such expenses is received by the Company in accordance with the
Company’s normal expense reimbursement procedures.

 

  2.2.7 Such payments or reimbursements shall be made within 7 days of a request
for reimbursement by the Executive together with provision by the Executive of
such additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.

 

  2.3 The Executive shall be entitled to take four (4) calendar weeks of paid
vacation annually during the Term of this Agreement, subject to the dates being
previously agreed by the Executive Committee. Executive shall not be entitled to
additional compensation if he fails to use this vacation provided that up to two
(2) weeks of annual vacation may be carried over to a succeeding year. The
Executive shall also be entitled to take paid holidays in accordance with
standard Company or Geovic Ltd. policy.

 

Page 3 of 13



--------------------------------------------------------------------------------

  2.4 Executive shall accrue one (1) day of sick leave time per pay period, up
to a maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services.

 

3. Termination.

 

  3.1 Either Party may terminate this Agreement and Executive’s employment with
the Company by providing written notice to the other Party at least sixty
(60) days prior to the termination date.

 

  3.2 The Company may by notice in writing immediately terminate this Agreement
and Executive’s employment with Geovic Ltd. without obligation to the Executive
by providing written notice to the Executive at any time upon the occurrence of
any one or more of the following events:

 

  3.2.1 Executive’s breach of any material obligation owed the Company or Geovic
Ltd. in this Agreement;

 

  3.2.2 Executive’s gross neglect of duties to be performed under this
Agreement;

 

  3.2.3 Executive’s intentional failure or refusal to follow the reasonable and
lawful directions given by the Executive Committee or the Board;

 

  3.2.4 Executive’s dishonest conduct or conduct that has damaged or will likely
damage the reputation of the Company, or conduct which is clearly contrary to
the Company’s Code of Business Conduct and Ethics;

 

  3.2.5 Executive being convicted of a felony;

 

  3.2.6 Executive engaging in any act of moral turpitude that has damaged or
will likely damage the reputation of the Company;

 

  3.2.7 The death of Executive; or

 

  3.2.8 Executive becoming permanently disabled for a period of six
(6) consecutive months that would prevent Executive from performing the duties
of his employment.

 

  3.3

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2(1), (2) or (3) unless the

 

Page 4 of 13



--------------------------------------------------------------------------------

 

Company shall have first given the Executive twenty-one (21) days’ prior written
notice of such termination, which sets forth the grounds of such termination,
and the Executive shall have failed to cure such grounds for termination within
the twenty-one (21) day period.

 

  3.4 Upon Executive’s disability under Section 3.2.8, you would be entitled to
receive an amount or amounts received by the Company under disability insurance
on you held by the Company for the remaining term of this Agreement, but not
less than 6 months based on your annual salary of $275,000 in lieu of any other
payment or right to payment from the Company or Geovic Ltd.. If your salary
increases in future years, it is not expected that the amount of disability
insurance will increase.

 

  3.5 Executive may terminate this Agreement and Executive’s employment by the
Company by providing written notice to the Company at any time upon the
occurrence of any one or more of the following events:

 

  3.5.1 The Company’s or Geovic Ltd.’s breach of any material obligation owed
the Executive in this Agreement;

 

  3.5.2 The Company or Geovic Ltd. requiring Executive to perform illegal
activities;

 

  3.5.3 Bankruptcy of the Company;

 

  3.5.4 Inability of Executive to substantially perform his essential duties
under this Agreement because of a disability.

 

  3.5.5 In the event of merger, consolidation, divestiture, takeover,
significant sale, change in control or any similar business circumstance with
Company or its subsidiaries during the Term of this agreement, including any
later extension of the Term, which results in either (i) a termination or
threatened termination of Executive’s employment or a reduction in compensation
to be paid to Executive, or (ii) a significant change in the duties of Executive
reasonably deemed unacceptable by Executive.

The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the

 

Page 5 of 13



--------------------------------------------------------------------------------

absence of evidence to the contrary, any Person or combination of Persons acting
in concert by virtue of an agreement, arrangement, commitment or understanding,
holding more than 20% of the Voting Shares of the Company is deemed to
materially affect the control of the Company or Resulting Issuer. Capitalized
terms in this change in control paragraph have the same meaning as used in the
TSX Corporate Finance Manual. “Change in control” shall include any event
described in (1) or (2) of this paragraph, whether or not such event occurs in
conjunction with bankruptcy proceedings involving either the Company or Geovic
Ltd.

 

  3.6 Anything contained in Section 3.4 to the contrary notwithstanding, the
Executive shall not terminate this Agreement and Executive’s employment with the
Company pursuant to Section 3.4(1) or (2) unless the Executive shall have first
given the Company twenty-one (21) days’ prior written notice of such
termination, which sets forth the grounds of such termination, and the Company
shall have failed to cure such grounds for termination within the twenty-one
(21) day period.

 

4. Severance.

 

  4.1 Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company or Geovic Ltd. pursuant to Section 3.1 (termination
without cause) or Section 3.2.8 (disability) or by the Executive pursuant to
Section 3.4.1, 3.4.2, 3.4.4 or 3.4.5, the Company or Geovic Ltd. shall pay
Executive a lump sum severance equal to one (1) year of the minimum base salary
pursuant to Schedule II, section 1, plus any earned bonus approved by the Board
of Directors accrued to the time of such voluntary or involuntary termination.
In addition, the Executive shall immediately become one hundred percent
(100%) vested with respect to any options to purchase the Company’s capital
stock that he then holds and/or any restrictions with respect to restricted
shares of the Company’s capital stock that he then holds shall immediately
lapse, subject to any applicable rules or restrictions imposed by any stock
exchange or securities regulatory authority, subject to applicable terms of the
Company’s then effective Stock Option or Stock Award Plans.

 

  4.2

Within ninety (90) days of this Agreement and Executive’s employment with the
Company or Geovic Ltd. being terminated by the Company or Geovic Ltd. pursuant
to Section 3.2.7 (Death of Executive during the Term), Executive’s trustee named
in Executive’s last will and testament, if any, and if none, then Executive’s
estate, shall immediately become one hundred percent (100%) vested with respect
to any options to purchase the Company’s capital stock that the Executive held
at the time of his death and/or any restrictions with respect to restricted
shares of the Company’s capital stock the Executive held at the time of his
death shall immediately lapse, subject to any applicable rules or restrictions
imposed by any stock exchange or securities regulatory authority or pooling
restrictions entered

 

Page 6 of 13



--------------------------------------------------------------------------------

 

into by the Company. In addition, Executive or Executive’s estate shall be paid
an amount equal to the net proceeds received by the Company from life insurance
on the life of Executive held by the Company at the time of death in the face
amount of the initial base salary under this Agreement, payable within 10 days
of receipt by the Company. The Company shall use reasonable means to secure such
life insurance within 45 days of the effective date of this Agreement.

 

  4.3 Upon any severance for death under Section 4.2, your survivors or your
estate will be entitled only to receive an amount or amounts received by the
Company under life insurance on your life held by the Company (. If your salary
increases in future years, it is not expected that the amount of life insurance
will increase.

These Sections 4.1 and 4.2 and other Sections of this Agreement shall comply
with all laws, rules and regulations of securities commissions and stock
exchanges to which the Company may be subject, or with which it must comply.
Otherwise the Executive and the Company agree to reasonably modify this
Agreement in a manner that meets such requirements.

 

5. Confidentiality.

 

  5.1 In this Agreement, all information and data (“Information”) includes oral
or written, computer file or other permanent form relating to the Company,
Geovic Ltd., GeoCam and any other subsidiaries and affiliates of the Company
(together the “Group”) and their businesses and assets or any part thereof
disclosed or provided to the Executive and all documents, computer files or
other records prepared by the Executive which contain or are based on any such
information or data, together with all confidential information and data
concerning the business of the Group, and information to the Group that is
furnished by a third party and deemed confidential and that was furnished by the
third party after assurance of confidential treatment.

 

  5.2 The Executive shall keep all Information strictly confidential and shall
not disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

 

  5.3 The Executive shall not use the Information for any purpose whatsoever
other than for the purpose of providing the Services herein, and as may be
required or beneficial in the performance of the Services herein.

 

  5.4 The provisions of Clauses 5.2 and 5.3 shall not apply to Information:

 

  5.4.1 which at the time of disclosure is available to the public generally;

 

Page 7 of 13



--------------------------------------------------------------------------------

  5.4.2 which after disclosure becomes available to the public generally, other
than by reason of a breach by the Executive of his obligations under this
Agreement; or

 

  5.4.3 subject to any disclosure if such disclosure is the requirement of a
court of competent jurisdiction.

 

  5.5 The obligations in Clauses 5.2 and 5.3 shall remain in effect for three
(3) years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

 

6. Company property.

 

  6.1 The products and results of the Services shall be the exclusive property
of the Company.

 

  6.2 On the expiration or termination of the Term of this Agreement (for
whatever reason and howsoever caused) the Executive shall promptly deliver to
the Company all copies of all Information in the possession or under the control
of Executive and all other property belonging to the Company which may be in
possession or under his control.

 

7. Taxes.

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and, if required by law, from other payments made to Executive, and
Executive shall be eligible for workers compensation and unemployment insurance
benefits to the extent provided by law. For all purposes under this Agreement,
Executive is deemed to be a resident of the State of Colorado.

 

8. Evacuation.

The Company and Geovic Ltd. shall make all available efforts to ensure the
release, evacuation and/or medical care of the Executive and/or members of his
family if the Executive and/or members of his family are kidnapped, held
hostage, require emergency medical evacuation or are caught up in any kind of
civil unrest or violence during Executive’s performance of Services to the
Company or Geovic Ltd.

 

9. Notices.

 

  9.1 Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this clause, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this clause.

 

Page 8 of 13



--------------------------------------------------------------------------------

The details of each party at the date of this Agreement are:

 

To the Company:    Geovic Mining Corp.    1200 17th St., Suite 980    Denver, CO
80202 USA    Facsimile: 303 476 6456    Attention: President To the Executive:
   Michael T. Mason    142 Stratford Avenue    Garden City, NY 11530

 

  9.2 A notice shall take effect from the time it is deemed to be received as
follows:

 

  9.2.1 in case of a notice delivered to the addressee in person, upon delivery;

 

  9.2.2 in the case of a notice left at the address of the addressee, upon
delivery at that address;

 

  9.2.3 in the case of facsimile, on production of a transmission report from
the machine from which the facsimile was sent which indicates the facsimile
number of the recipient.

 

10. Governing law and venue.

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States, and venue for any action relating to or arising out
of this Agreement shall only be proper in the City and County of Denver,
Colorado, USA.

 

11. No waiver.

The failure of any Party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

 

12. Rights, obligations and assignment.

The rights and obligations of the Company and Geovic Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

 

Page 9 of 13



--------------------------------------------------------------------------------

13. Severability

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

 

14. Captions.

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

 

15. Entire Agreement

This Agreement and the schedules hereto embody the entire understanding between
the Parties hereto pertaining to the subject matter hereto and supersede all
prior agreements and understandings of the Parties in connection therewith.

IN WITNESS whereof the Parties hereto have executed the Agreement this      day
of February, 2011 effective as of 21 January, 2011.

 

Signed  

/s/    WADE NESMITH

  Wade Nesmith, Chairman   for and on behalf of  
GEOVIC MINING CORP. and Geovic Ltd. Signed  

/s/    MICHAEL T. MASON

  Michael T. Mason   Executive

 

Page 10 of 13



--------------------------------------------------------------------------------

SCHEDULE I

THE SERVICES

Services to be provided by the Executive include:

 

1. In accordance with the directives of the Executive Committee and the Board,
provide leadership and develop and guide the strategic objectives of the Company
and Geovic Ltd. in connection with the financing of Geovic Ltd. and its Nkamouna
Cobalt, Nickel and Manganese Project (“Project”), including any disposition of
assets and capital raising and in accordance therewith, shall assume corporate
authority and responsibility, including but not limited to establishing
priorities and policies; engaging, hiring, managing and directing corporate and
administrative employees, consultants and contractors in connection with
initiating and advancing financing of Geovic Ltd. and Geovic Cameroon, PLC and
sale of products from the Project, to implement programs and activities to
significantly enhance the values of all stakeholders, particularly with respect
to corporate objectives; and overseeing and assuring that the performance of all
such activities are conducted under global corporate governance standards and
laws of appropriate jurisdiction.

 

2. Schedule and organize communications with the Executive Committee, and to
assist the President and the Executive Committee to address and comply with
requirements related to compensation, corporate governance and auditing matters
and other policies, laws and regulations pertaining to the Company and Geovic
Ltd. and compliance thereto.

 

3. Initiate, oversee and actively participate in arranging, negotiating and
closing debt and public or private equity financings.

 

4. Coordinate and actively participate in the production and review of documents
and reports required to be filed by the Company with any Securities Exchange or
securities regulatory authority, including the U.S. Securities and Exchange
Commission.

 

5. Assist the Executive Committee to plan and direct the Company’s public and
investor relations activities and advocate and promote the attributes and value
of the Company and its subsidiaries and affiliates to public, financial and
technical communities. Present information or respond to government authorities
and other parties on an as-needed basis.

 

6. Provide any other executive, management, administrative, financial and
business service or undertake any other action requested by the Executive
Committee or otherwise reasonably believed to be in the best interest of the
Company, its subsidiaries, business interests and stockholders.

 

Page 11 of 13



--------------------------------------------------------------------------------

SCHEDULE II

COMPENSATION

 

1. In accordance with Section 2.1 of this Agreement, the Executive shall be paid
a salary at an annual rate of US$275,000 per year effective January 21, 2011.
The Executive’s performance and compensation package shall be reviewed annually
by the Compensation Committee of the Board and the Board of Directors.

 

2. Executive has received, upon approval by the Compensation Committee of the
Board and the Board itself, a grant of options to purchase up to 500,000 Shares
in accordance with the Company’s Amended and Restated Stock Option Plan and may
receive subsequent annual grants of Options or Shares in accordance with option
compensation arrangements established by the Compensation Committee and the
Board of the Company during the Term of this Agreement to be completed in
compliance with regulations of the appropriate regulatory authorities. The
options shall become exercisable if, and only if the Executive earns the cash
bonus described in Section 3 below, and shall be represented by a written Option
Certificate that includes other terms and conditions consistent with the Amended
and Restated Stock Option Plans. In the event that options held by Executive
become vested for any of the reasons described in this Section 2 of this
Schedule II or in Section 4.1 of the Agreement, all options then held by
Executive shall be deemed automatically at that time to be non-qualified options
and not Incentive Stock Options under the Amended and Restated Stock Option Plan
and may be exercised at any time during the original 10 year term of the option.

 

3. Executive shall be eligible to receive a one time cash incentive bonus in an
amount equal to one and one-half (150%) the base salary rate described in
Section 1 above in the event that, during the Term of this Agreement, including
any extension of the Term approved by the Executive Committee or the Board, any
of the following are approved by the Board of Directors of the Company:

 

  (i) a transaction by which the Company would be acquired by, or merged into,
directly or indirectly, another business or entity, or

 

  (ii) a transaction or series of transactions by which a controlling interest
in Geovic Cameroon PLC is transferred by its shareholders to a third party, or

 

  (iii) Geovic Cameroon enters into final conditional Project Debt Funding
Agreements, and the Company directly or indirectly completes arrangements to
meet the Company’s obligations to contribute additional equity to Geovic
Cameroon PLC in satisfaction of a condition of the Project Debt Funding
Agreements, or

 

  (iv) the Company transfers more than 50% of its ownership interest in Geovic,
Ltd to a non-affiliated entity or

 

  (v)

GeoCam enters into binding off-take contracts with qualified purchasers under
which at least 50% of the products form the Project are to be sold at prices
equal or greater than market value of 85% of the metal content for the Project’s
mixed sulfide product (“MSP”) and 100% of the fair market value

 

Page 12 of 13



--------------------------------------------------------------------------------

 

of the manganese carbonate product, and the Company completes one or more equity
or debt financings by which it satisfies its obligations to contribute equity to
GeoCam as a condition precedent to Project debt financing, or

 

  (vi) the Company’s Board of Directors adopts a resolution to the effect that a
Change of Control has occurred or is imminent.

If the Board puts into place a restricted stock or deferred share plan, the
Executive shall have the option to receive any portion of such bonus awarded as
fully vested common stock.

 

Page 13 of 13